COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER ON MOTION FOR REHEARING

Appellate case name:       Oscar Ortega, Roggie Law, Steven Murdock, and Don Egdorf v. Alan
                           Pean

Appellate case number:     01-18-00249-CV

Trial court case number: 2016-43519

Trial court:               127th District Court of Harris County, The Honorable R.K. Sandill
                           presiding

Date motion filed:         April 26, 2019

Party filing motion:       Oscar Ortega, Roggie Law, Steven Murdock, and Don Egdorf

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature:     /s/ Peter Kelly
                            Acting individually         Acting for the Court

Panel consists of: Russel Lloyd, Peter Kelly, and Richard Hightower


Date: June 11, 2019